DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated December 10, 2020, has been entered.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-9, 12-19, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2016/0002566 (“Vanhercke”).
Considering Claims 1, 2, 9, and 12: Vanhercke teaches a process in which a crude seedoil is degummed, refined, bleached, and deodorized.  (Vanhercke, ¶ 1107).  The crude seedoil of Vanhercke reads on the feedstock of claim 1.  Vanhercke teaches that in the degumming step phosphoric acid is added to the crude seedoil.  (Id. ¶ 1112).  The phosphoric acid of Vanhercke reads on the phosphoric acid of claims 1 and 9.  Vanhercke further teaches that about 2 percent water is added in the degumming step.  (Id.).  Prior to the degumming step, Vanhercke teaches that the oilseeds used to Id. ¶ 1107).  Thus, one of ordinary skill in the art would have a reasonable expectation that prior to the addition of about 2 percent water taught by Vanhercke at ¶ 1112, the crude seedoil would contain a total amount of water less than about 8.5 percent.  Increasing the water content of a material having a starting water content of less than about 8.5 percent by about 2 percent would give rise to a crude seedoil with a water content “as a whole” of between about 2 percent and about 10.5 percent.  This amount of water suggested by Vanhercke substantially overlaps within the water content ranges of claims 1 and 2.  Vanhercke teaches that the gum is separated from the seedoil by centrifugation.  (Id.).  The centrifugation step reads on the removing the separate phase limitation of claim 1.
Vanhercke teaches that in the deodorizing step the seedoil is heated at a temperature of 200 to 260 °C by introducing steam into the seedoil.  (Id. ¶ 1115).  The temperature range taught by Vanhercke falls within the temperature range recited by claim 1 and substantially overlaps with the values recited by claim 12.
The order of steps in the process of Vanhercke does not appear to match the order of steps of the claimed process.  In particular, Vanhercke appears to teach removing the separated gum prior to heating the seedoil at a temperature of 200 to 260 °C.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see MPEP § 2144.04(IV).  Vanhercke is analogous art because it is directed to the same field of endeavor as the claimed invention, namely the production of a liquid feedstock or fuel from a plant material.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have varied the ordering of the steps taught by Vanhercke to achieve the claimed process, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting process to function substantially similarly as the process taught expressly by the reference.  Vanhercke provides evidence supporting this conclusion support of this because Vanhercke teaches an alternate order of steps in which the deodorizing step immediately following the degumming step.  (Vanhercke, ¶ 0455).
Considering Claim 3: The crude seedoil of Vanhercke is of “non-fossil origin.”
Considering Claims 4 and 6: Vanhercke teaches various oilseed plants including canola, sunflower, and soybean.  (Vanhercke, ¶ 1064).  With respect to claim 6, the present specification contains no indication of what the structure of a “used or spent lubrication oil” is.  The examiner finds that in its broadest reasonable interpretation this language requires that the feedstock have a structure that would allow it to lubricate.  The various seedoils of Vanhercke are capable of functioning as “used or spent lubrication oils.”
Considering Claim 7: Vanhercke teaches that the degumming removes phospholipids.  (Vanhercke, ¶ 1112).  The phospholipids of Vanhercke read on the phosphorus compounds of claim 7.
Considering Claim 8: Vanhercke teaches that the phosphoric acid chelates minor metals present in the seedoil.  (Vanhercke, ¶ 1112).
Considering Claims 13 and 14: Vanhercke teaches that the heating is conducted for about 30 minutes.  (Vanhercke, ¶ 1115).  This value falls within the range recited by claims 13 and 14.
Considering Claims 15 and 17: Vanhercke teaches that the gum is separated by a centrifuge.  (Vanhercke, ¶ 1112).  This separation reads on the physical separation of claim 15 and the centrifugation of claim 17.  While Vanhercke does not expressly state that the gum contains water, one of ordinary skill would have a reasonable expectation that this would be the case.  In support of this, the examiner submits that evidentiary reference US 2016/0145536 (“Slade”) identifies a similar a centrifugal separator and process as separating out “the aqueous phase any hydratable or polar compounds from the crude feedstock.”  (Slade, ¶ 0034).
Considering Claim 16: It is not clear from ¶ 1112 of Vanhercke whether the water introduced in the degumming operation is removed before the gum, after the gum, or with the gum.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see MPEP § 2144.04(IV).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have varied the ordering of the steps taught by Vanhercke to 
Considering Claim 18: Vanhercke teaches a bleaching operation under vacuum that is carried out after the degumming operation.  (Vanhercke, ¶ 1114).  The reference also teaches that the deodorization can be conducted in a vacuum, indicating that the vacuum “removes a majority of the volatile substances.”  (Id. ¶ 1115).  The removal of the volatile substances under a vacuum would give rise to a reduction in volume through evaporation.  Vanhercke further teaches separation by filtration.  (Id. ¶ 1110).
Considering Claim 19: Vanhercke teaches that the seedoil is produced in a process that includes spraying seeds with water, crushing them in a screw press, and extracting the pressed product with hexane.  (Vanhercke, ¶¶ 1107-1108).  The separation of the water from the seed oil achieved by the hexane extraction reads on the “removing water” step of claim 19.
Considering Claim 22: Vanhercke teaches the steps of the process of claim 1, as described above under the obviousness rejection of claim 1.  Evidentiary reference US Pat. 5,516,924 (“van de Sande”) provides evidence that even after a certain type of degumming step, various glyceride oils such as soybean oil and rapeseed oil have a phosphorus content of 100-250 ppm.  (van de Sande, col 1, lines 11-14, 42-44).  In view of this evidence, one of ordinary skill in the art would have a reasonable expectation that before the degumming step of Vanhercke, the seedoil of Vanhercke would necessarily have a phosphorus content of more than 20 ppm.
Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2016/0002566 (“Vanhercke”), as applied above to claim 1, and further in view of US Pat. 6,024,481 (“Hillström”).
Considering Claims 10 and 11: The teachings of Vanhercke are discussed above with regard to the obviousness rejection of claim 1.
Vanhercke does not teach that sulfuric acid is used rather than phosphoric acid.  Vanhercke is also silent as to the content of the acid used.  However, Hillström teaches that in degumming a vegetable oil, it is suitable to use any of sulfuric acid, phosphoric acid, or citric acid and that it is effective to use an amount ranging from 0.05 to 0.20 Id.)  It would had additionally been obvious to one of ordinary skill in the art to use the acid in the degumming process of Vanhercke in the 0.05 to 0.20 percent amount taught by Hillström, and the motivation to have done so would have been that Hillström indicates that this is an effective amount of acid to use in a degumming process.  (Id.).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim.  However, the claim would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter.  
Upon reconsideration of the prior art of record, the examiner finds that absent improper hindsight, one of ordinary skill in the art would not have been motivated to replace the crude seedoil in the degumming and deodorization steps of Vanhercke with  the feedstock that is animal fat, tall oil pitch, sludge palm oil, or used cooking oil of claim 5.  In particular, one of ordinary skill in the art would not reasonably expect that the degumming step taught by Vanhercke at ¶ 1112 would be necessary or useful with the feedstocks recited by claim 5.  Vanhercke teaches that the degumming step is used to remove phospholipids from seedoil and one of ordinary skill would not reasonably expect that it would be necessary or useful to perform this step using the conditions of Vanhercke with the feedstocks of claim 5, none of which is a crude seedoil, while simultaneously achieving the water content and temperature limitations recited by parent claim 1.

Response to Arguments
Applicant’s arguments in the remarks dated December 10, 2020, have been fully considered, and the examiner responds as follows.
A) On page 8 of the remarks, applicant argues that the examples in the present application show that applicant has found the unexpected and surprising effect of achieving very high purities of purified oils using the method of the present invention.  Applicant reasons that these effects distinguish the claimed process over the process of Vanhercke.  This argument has been fully considered but is not found to be persuasive.  The examiner finds that any surprising or unexpected purity shown by the examples of the present specification is not commensurate in scope with the process of claim 1 because the examples in the present specification do not encompass the process of purifying any feedstock that contains impurities, as recited by claim 1.
B) On page 8 of the remarks, applicant argues that the obviousness rejection of the claims should be withdrawn because Vanhercke does not teach temperatures higher than 70-80 °C in the degumming step.  Applicant points out that this temperature range does not meet the temperature limitation of present claim 1.  This argument has been fully considered but is not found to be persuasive.  The examiner is not relying on the temperature of Vanhercke in the degumming step of Vanhercke to meet the temperature range recited in step “c” of claim 1.  Instead, as set forth in the obviousness rejection above, the examiner is relying on the teaching in Vanhercke of heating the seedoil in a deodorizing step at a temperature of 200 to 260 °C by introducing steam into the seedoil.  (Vanhercke, ¶ 1115).  The temperature range taught by Vanhercke in the deodorizing step falls within the temperature range of claim 1.
C) On pages 8 and 9 of the remarks, applicant argues that the obviousness rejection over Vanhercke should be withdrawn because the reference does not teach the claimed step of adjusting the water content “as a whole” to about 0.05 wt% to about 10 wt%, as recited by claim 1.  This argument has been fully considered but is not found to be persuasive.  As indicated in the obviousness rejection of the claims above, Vanhercke teaches that about 2 percent water is added to the crude seedoil in the degumming step.  (Vanhercke, ¶ 1112).  Prior to the degumming step, Vanhercke teaches that the oilseeds used to produce the crude seedoil may optionally be sprayed Id. ¶ 1107).  Thus, one of ordinary skill in the art would have a reasonable expectation that prior to the addition of about 2 percent water taught by Vanhercke at ¶ 1112, the crude seedoil would contain a total amount of water less than about 8.5 percent.  Increasing the water content of a crude seedoil having a starting water content of less than about 8.5 percent by about 2 percent would give rise to a crude seedoil with a water content “as a whole” of between about 2 percent and about 10.5 percent.  This amount of water suggested by Vanhercke substantially overlaps within the water content range of claim 1.
D) The remaining arguments set forth in the remarks have been fully considered.  These arguments are not found to be persuasive because they do not clearly indicated why the invention recited by the language of the present claims is nonobvious over the prior art relied upon for the obviousness rejections. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767